Name: 95/507/EC: Commission Decision of 27 November 1995 laying down the details of the Community's financial contribution to the setting up of the Animo computerized network in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  information and information processing;  Europe;  financing and investment;  agricultural activity
 Date Published: 1995-12-06

 Avis juridique important|31995D050795/507/EC: Commission Decision of 27 November 1995 laying down the details of the Community's financial contribution to the setting up of the Animo computerized network in Italy (Only the Italian text is authentic) Official Journal L 291 , 06/12/1995 P. 0053 - 0054COMMISSION DECISION of 27 November 1995 laying down the details of the Community's financial contribution to the setting up of the Animo computerized network in Italy (Only the Italian text is authentic) (95/507/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20 (2) thereof, Having regard to Council Decision 90/424/EC of 26 June 1990 on expenditure in the veterinary field (3), as last amended by Commission Decision 94/370/EC (4), and in particular Article 37 (1) thereof, Whereas Italy was unable to avail itself of the Community financial contribution provided for in Commission Decision 91/426/EEC of 22 July 1991 laying down the details of the Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo) (5); Whereas the Italian authorities have since signed a contract guaranteeing the required collaboration with the Animo server centre; Whereas the Italian authorities have undertaken to adopt all the measures needed to implement this Decision; Whereas, in view of the progress achieved and the undertaking given by the Italian authorities, provisions should be made for a financial contribution from the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Community's financial contribution to the setting up of the Animo computerized network in Italy is hereby fixed at 50 % of expenditure on the equipment referred to in the first, second and third indents of Article 2 (2) of Commission Decision 91/398/EEC (6) with a maximum of ECU 2 000 per unit equipped. 2. The Community's financial contribution is limited to a maximum of 200 units. Article 2 1. The expenditure referred to in Article 1 shall be reimbursed to Italy by the Commission on presentation of the following supporting documents: - the purchase invoices or certified copies thereof, - a declaration from the Italian authorities to the effect that they have complied with Community provisions relating to the award of public contracts, - the identity of the service responsible for the purchase and the inventory numbers assigned to the equipment, - confirmation that the transmission links are operational. 2. The supporting documents referred to in paragraph 1 shall be forwarded by the Italian authorities by 1 July 1996 at the latest. 3. The reimbursements referred to in paragraph 1 shall cover expenditure exclusive of VAT. Article 3 The Commission may carry out checks to ensure that the equipment is in place and is functioning properly. The absence of equipment and any anomalies found will be reported to the competent authority. This may lead to repayment of all or part of the Community financial contribution, in proportion to the number of items of equipment eligible within the meaning of Article 2 of Decision 91/398/EEC and the consequences for the functioning of the network. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 27 November 1995. For the Commission Franz FISCHLER Member of the Commission